Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered October 24, 2000, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court deprived him of his right to a public trial by closing the courtroom during the testimony of two undercover officers is unpreserved for appellate review (see People v Casper, 287 AD2d 575 [2001]). In any event, the testimony adduced at the Hinton hearing (see People v Hinton, 31 NY2d 71 [1972], cert denied 410 US 911 [1973]) revealed that closure was necessary to protect the safety of the undercover officers and the integrity of their ongoing investigations (see People v Hargett, 293 AD2d 757 [2002]; People v Akaydin, 258 AD2d 466 [1999]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Florio, J.P., S. Miller, Friedmann and Luciano, JJ., concur.